Citation Nr: 1724106	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  13-12 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1971 to November 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal. The Veteran filed a Notice of Disagreement (NOD) in August 2011. The RO issued a Statement of the Case (SOC) in March 2013. In April 2013, the Veteran filed his Substantive Appeal via VA Form 9. Thus, the Veteran perfected a timely appeal of the issues.

In April 2017, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file. 

This appeal was previously before the Board in September 2016. The Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for the purpose of affording the Veteran an opportunity to testify at a Travel Board hearing before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not manifest during service or for many years thereafter, and is not a result of service.

2.  The Veteran's tinnitus did not manifest during or for many years thereafter, and is not a result of service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. The criteria for establishing service connection for tinnitus are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).

VCAA compliant notice was provided to the Veteran by a letter dated in January 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record reflects that VA has made reasonable efforts to obtain and assist in obtaining records relevant to the matters decided herein.  The pertinent evidence associated with the claims file consist of the service treatment records, a March 2013 VA medical examination report, including an opinion, and the Veteran's statements and his April 2017 testimony.  Here, VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that he may have in his possession.

II. Applicable Laws and Regulations

The Board has reviewed all of the evidence in the Veteran's file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence and focus specifically on what the evidence shows or fails to show as to the claims. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Certain chronic diseases, including sensorineural hearing loss and tinnitus (as other organic diseases of the nervous system), may generally be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under  38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 53

III. Analysis

Bilateral Hearing Loss

The Veteran seeks entitlement to service connection for bilateral hearing loss.  He contends that he developed the condition as a result of his period of active duty service.

The information of record reflects that the Veteran's military occupational specialty (MOS) was wheeled vehicle mechanic.  He asserts that in this MOS he was routinely exposed to loud noises including an incident in which he was delivering C rations to one of the tanks when it unexpectedly fired while he was walking in close proximity.  In his April 2017 hearing before the Board, the Veteran testified about his exposure to noise in service, including vehicles and power tools while working as a mechanic, and exposure to big guns while out on the shooting range, including the aforementioned incident with the tank firing.  The Veteran testified that he was not afforded hearing protection at the time. Given that noise exposure from gun and tank fire, as well as from working as mechanic, is consistent with the conditions of the Veteran's service, and resolving all reasonable doubt in his favor, the Board finds that an in-service element, i.e., the Veteran's exposure to loud noise, is established.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.102.

Turning to the Veteran's service treatment records, the Board notes that the audiometric data show that the Veteran had hearing within normal ranges upon entrance and exit from service. The Veteran's audiogram upon examination on entrance to service revealed puretone thresholds as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
15
15
--
10
LEFT
5
15
15
--
5

Upon separation from service, an audiogram revealed puretone thresholds as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
10
--
5
LEFT
5
10
10
--
10


During the course of his appeal, the Veteran was afforded a VA audiological examination in March 2013. The audiogram revealed puretone thresholds as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
35
45
40
LEFT
25
20
40
55
65

The Veteran had a speech recognition score of 96 in the right ear and 92 in the left ear.

The Board would note that based upon puretone thresholds on the March 2013 examination, the Veteran has a bilateral hearing loss disability as VA defines it.  38 C.F.R. § 3.385.  Also, the March 2013 VA examiner opined that it was not at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss was caused by or a result of an event in military service.  The examiner commented that there were no complaints of or evidence of hearing loss while in the military.  The examiner further commented that the Veteran had normal hearing on his separation physical and no decrease in hearing from the time of his entrance physical.  The examiner's opinion, in essence, is supported by the rationale that the Veteran's audiometric results at separation did not show a hearing loss or decrease in hearing acuity beyond normal limits, even after the offending in-service noise exposure had ceased, when compared against the audiometric results at entrance.  In this case, the March 2013 opinion is supported by the record and articulates a rationale for concluding that the Veteran's current bilateral hearing loss disability is not of service origin.

At April 2017 Board hearing, the Veteran testified to the effect that he estimated that his hearing began bothering him approximately 20 years ago but that he was not entirely sure of the timeframe.  He stated that he had been married to his wife for just over 30 years and that she frequently commented on his difficulty hearing, which prompted him to get his hearing checked.  The Veteran currently uses hearing aids provided by VA. 

The Board would note that the Veteran is competent to report his symptoms of bilateral hearing loss.  See Jandreau v. Nicholson,492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson v. Nicholson, 21 Vet. App. 303, 307 (2007).  In the instant case, however, the evidence of record reflects that the Veteran's bilateral hearing loss disability did not manifest until many years after service.  Notably, the Veteran has not asserted that he began suffering from hearing loss while in service.  Although this fact alone would not be fatal to the Veteran's claim, the evidence of record reveals that the onset of the Veteran's hearing loss disability did not occur until much later, as indicated by the results of the audiometric examination during and after service, as well as by the Veteran's own testimony at the April 2017 hearing.  Although he could not recall exactly when his hearing began to diminish, even using the most liberal estimate of approximately 30 years ago, the onset of the Veteran's symptoms of a bilateral hearing loss appears to have occurred more than a decade after his separation from service.

Though sensorineural hearing loss is considered a chronic disease for VA purposes, bilateral sensorineural hearing loss was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  Therefore, service connection for bilateral hearing loss is not warranted on a presumptive basis. 38 C.F.R. §§ 3.307, 3.309.

As such, based on the above, the Board finds that the evidence of record is against a finding of service connection for bilateral hearing loss on any basis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 C.F.R. § 3.102 (2016), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Tinnitus

The Veteran seeks entitlement to service connection for tinnitus.  He contends that he developed the condition as a result of his period of active duty service.

As previously indicated above, and in resolving all reasonable doubt in the Veteran's favor, his account of noise exposure is consistent with the condition of his service; therefore, an in-service element, i.e., the Veteran's exposure to loud noise, is established.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.102.

At the March 2013 VA examination, the Veteran related that he began suffering from tinnitus approximately 10 years prior.  The examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's tinnitus was a symptom associated with the Veteran's hearing loss.  As rationale, the examiner explained that hearing loss and tinnitus can occur together or separately.  While they may have a common cause, one does not cause the other.  The examiner further opined that it was less likely than not (less than 50 percent probability) that the Veteran's tinnitus was caused by or a result of military noise exposure.  As rationale the examiner cited that there was no evidence of or complaints of tinnitus in the Veteran's service treatment records.  The Veteran stated that his tinnitus began ten years prior to the examination.

During his April 2017 Board hearing, the Veteran testified that he did not remember how long he had had the tinnitus in his ears but that it was pretty bad if he took his hearing aids out.  When asked if he could remember if the March 2013 examiner had asked how long the Veteran suffered from ringing in his ears, the Veteran stated that he thought the examiner had asked him that question but he could not remember.

Again, the Board finds the Veteran competent to report his symptoms of tinnitus. However, the Veteran has not asserted that his symptoms of tinnitus began in service, and the evidence of record suggests that his tinnitus symptoms did not have its onset until many years after service.  In this case, based upon his lay statements to the March 2013 VA examiner, the evidence suggests that the Veteran's tinnitus did not have its onset until approximately 30 years after service.  As such, the Veteran is competent to report symptoms that are capable of lay observation, such a ringing in the ears.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Accordingly, the Board finds the Veteran's lay statement regarding the onset of symptoms of tinnitus at time approximately 30 years after service to be probative.

Therefore, based on the above, the Board finds that the evidence of record is against a finding of service connection for tinnitus on any basis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 C.F.R. § 3.102 (2016), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


